
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.2



EXECUTIVE EMPLOYMENT AGREEMENT


        This Executive Employment Agreement ("Agreement") is made effective as
of March 26, 2012 ("Effective Date"), by and between DTS, Inc. ("Company") and
Kris Graves ("Executive") with respect to the following facts:

        A.    The Company desires to retain the services of Executive as Senior
Vice President, Human Resources of the Company.

        B.    Executive is willing to be employed by the Company on the terms
and subject to the conditions set forth in this Agreement.

        THEREFORE, in consideration of the promises and mutual agreements
hereinafter set forth, it is agreed by and between the undersigned as follows:

        1.    Employment.    Company hereby employs Executive, and Executive
hereby accepts such employment, upon the terms and conditions set forth herein.

        2.    Duties.    

        2.1    Position.    Executive shall be employed as Senior Vice
President, Human Resources and shall have the duties and responsibilities set
forth in the Company's job description for the position or as otherwise assigned
by Company's Chief Executive Officer ("CEO") from time to time. Executive shall
perform faithfully and diligently all duties assigned to Executive. Subject to
Section 7.3, Company reserves the right to modify Executive's duties at any time
in its sole and absolute discretion provided that the duties assigned are
consistent with the position of Senior Vice President, Human Resources.

        2.2    Best Efforts/Full-time.    Executive will expend Executive's best
efforts on behalf of Company, and will abide by all policies and decisions made
by Company, as well as all applicable federal, state and local laws, regulations
or ordinances. Executive will act in the best interest of Company at all times.
Executive shall devote Executive's full business time and efforts to the
performance of Executive's assigned duties for Company, unless Executive
notifies CEO in advance of Executive's intent to engage in other paid work and
receives the CEO's express written consent to do so.

        2.3    Work Location.    Executive's principal place of work shall be
located in Calabasas, California, or such other location as Company may direct
from time to time, subject to Section 7.3.

        3.    Term.    

        3.1    Initial Term.    The Agreement shall be for an initial term
commencing on the Effective Date set forth above and continuing for a period of
three (3) years following such date ("Initial Term").

        3.2    Renewal.    On expiration of the Initial Term specified in
subsection 3.1 above, this Agreement will automatically renew for subsequent one
year terms ("Renewal Terms") unless Company provides Executive with advance
written notice of its intent not to renew at least 180 days prior to the
scheduled expiration date. In the event Company gives notice of nonrenewal
pursuant to this subsection 3.2, this Agreement will (a) expire at the end of
the then current term and (b) provided that Executive continues to fulfill his
duties set forth in this Agreement in all material respects prior to expiration,
Executive shall (x) be paid six (6) months of Executive's Base Salary then in
effect on the date of expiration and (y) receive up to six (6) months of senior
executive level outplacement services paid by the Company provided, however,
that no cash payment will be made to Executive in lieu of such services .

        3.3   Both the Initial Term or any subsequent Renewal Terms may be
earlier terminated in accordance with section 7 below.

--------------------------------------------------------------------------------



        4.    Compensation.    

        4.1    Base Salary.    As compensation for Executive's performance of
Executive's duties hereunder, Company shall pay to Executive a Base Salary of
Two Hundred Fifty Five Thousand dollars per year ($255,000.00), payable in
accordance with the normal payroll practices of Company, less required
deductions for state and federal withholding tax, social security and all other
employment taxes and payroll deductions. In the event Executive's employment
under this Agreement is terminated by either party, for any reason, Executive
will earn the Executives' then in effect Base Salary prorated to the date of
termination.

        4.2    Incentive Compensation.    Executive will be eligible to
participate in Company's annual cash incentive compensation plan. Executive will
also be eligible to participate in any equity incentive programs established for
senior executives by the Board of Directors and/or Compensation Committee. The
Company reserves the right to modify such incentive plans from time to time.

        4.3    Performance and Salary Review.    The Company will periodically
review Executive's performance and salary on no less than an annual basis.
Adjustments to salary or other compensation, if any, will be made by the Company
in its sole and absolute discretion.

        5.    Customary Fringe Benefits.    Executive will be eligible for all
customary and usual fringe benefits generally available to senior executives of
Company subject to the terms and conditions of Company's benefit plan documents.
Company reserves the right to change or eliminate the fringe benefits on a
prospective basis, at any time, effective upon notice to Executive. Executive
will be eligible to take up to 160 hours of vacation per year and shall be
credited with 160 hours of accrued vacation at all times.

        6.    Business Expenses.    Executive will be reimbursed promptly for
all reasonable, out-of-pocket business expenses incurred in the performance of
Executive's duties on behalf of Company. To obtain reimbursement, expenses must
be submitted promptly with appropriate supporting documentation and will be
reimbursed in accordance with Company's policies. Any reimbursement Executive is
entitled to receive shall (a) be paid no later than the last day of Executive's
tax year following the tax year in which the expense was incurred, (b) not be
affected by any other expenses that are eligible for reimbursement in any tax
year and (c) not be subject to liquidation or exchange for another benefit.

        7.    Termination of Executive's Employment.    

        7.1    Termination for Cause by Company.    Although Company anticipates
a mutually rewarding employment relationship with Executive, Company may
terminate Executive's employment immediately at any time for Cause. For purposes
of this Agreement, "Cause" is defined as: (a) acts or omissions constituting
negligence, recklessness or willful misconduct on the part of Executive with
respect to Executive's obligations or otherwise relating to the business of
Company; (b) any acts or conduct by Executive that are materially adverse to
Company's interests; (c) Executive's material breach of this Agreement;
(d) Executive's breach of Company's Proprietary Information and Inventions
Agreement; (e) Executive's conviction or entry of a plea of nolo contendere for
fraud, misappropriation or embezzlement, or any felony or crime of moral
turpitude or that otherwise negatively impacts Executive's ability to
effectively perform Executive's duties hereunder; (f) Executive's willful
neglect of duties as determined in the sole and exclusive discretion of the
Board of Directors; (g) Executive's inability to perform the essential functions
of Executive's position due to a mental or physical disability; or
(h) Executive's death. In the event of termination based on (b), (c) or (f),
Executive will have fifteen (15) days from receipt of notice from Company to
cure the issue, if curable. In the event Executive's employment is terminated in
accordance with this subsection 7.1, Executive shall be entitled to receive only
Executive's Base Salary then in effect, prorated to the date of termination and
all benefits accrued through the date of termination, including any vested
equity compensation awards ("Accrued Benefits"). All other Company obligations
to Executive pursuant to this Agreement will become automatically terminated and
completely extinguished. In the event of Executive's termination of employment
by

--------------------------------------------------------------------------------



the Company for Cause, Executive will not be entitled to receive the Severance
Package described in subsection 7.2 below.

        7.2    Termination by Company without Cause or a Forced Relocation after
a Change in Control/Severance.    Company may terminate Executive's employment
under this Agreement without Cause at any time. In the event of Termination
without Cause, Executive will receive Executive's Base Salary then in effect,
prorated to the date of termination, and Accrued Benefits. In addition,
Executive will receive a "Severance Package" that shall include (a) a "Severance
Payment" equivalent to nine (9) months of Executive's Base Salary then in effect
on the date of termination, payable in a lump sum 60 days following the
termination date; (b) payment by Company of the premiums required to continue
Executive's group health care coverage for a period of nine (9) months following
Executive's termination, under the applicable provisions of the Consolidated
Omnibus Budget Reconciliation Act ("COBRA"), provided that Executive elects to
continue and remains eligible for these benefits under COBRA, and does not
become eligible for health coverage through another employer during this period;
(c) full acceleration of vesting of Executive's then outstanding stock options,
and an extension of the exercise period of Executive's stock options or stock
appreciation rights grants until the earlier of (i) three (3) years from the
date of Executive's termination, or (ii) the remaining life of the equity
grants; and (d) six (6) months of senior executive outplacement services
provided by an outplacement vendor selected by Company, provided, however, that
no cash payment will be made to Executive in lieu of such services. In no event
will Executive receive a Severance Package unless Executive: (x) complies with
all surviving provisions of this Agreement as specified in subsection 12.9
below; (y) executes a full, unilateral, general release of all claims, known or
unknown, that Executive may have against Company arising out of or any way
related to Executive's employment or termination of employment with Company (in
a form substantially similar to that attached as Exhibit A), and such release
has become effective in accordance with its terms prior to the 60th day
following the termination date and (z) agrees as part of the release agreement
to not make any voluntary statements, written or oral, or cause or encourage
others to make any such statements that defame, disparage or in any way
criticize the personal and/or business reputations, practices or conduct of
Company ((x)-(z) are collectively referred to as "Severance Conditions"). All
other Company obligations to Executive will be automatically terminated and
completely extinguished.

        In the event of Executive's voluntary resigns due to a Forced Relocation
after a Change of Control, Executive will: (1) receive Executive's Base Salary
then in effect, prorated to the date of termination, (2) Accrued Benefits,
(3) the Severance Package (as defined and subjected to the Severance Conditions
set forth above), (4) full acceleration of vesting of Executive's then
outstanding restricted stock units or equity awards with performance based
vesting subject to the applicable documents governing such awards, and (5) an
extension of the exercise period of Executive's stock options or stock
appreciation rights grants until the earlier of (i) three (3) years from the
date of Executive's termination, or (ii) the remaining life of the equity
grants. All other Company obligations to Executive will be automatically
terminated and completely extinguished.

        A "Change of Control" is defined as any one of the following
occurrences: (i) any person or entity, including a "group" as contemplated by
Section 13(d)(3) of the Exchange Act, acquires securities holding 30% or more of
the total combined voting power or value of the Company, (ii) a merger or
consolidation in which the Company is not the surviving corporation (other than
a merger or consolidation with a wholly-owned subsidiary, a reincorporation of
the Company in a different jurisdiction, or other transaction in which there is
no substantial change in the stockholders of the Company or their relative stock
holdings, or (iii) as a result of or in connection with a contested election of
Company Directors, the persons who were Company Directors immediately before the
election cease to constitute a majority of the Board of Directors.

        A "Forced Relocation" is defined as the non-voluntary relocation of
Executive's principal place of employment, post a Change in Control (as defined
above) to a location more than 30 miles from the Executive's principal place of
employment immediately prior to a Change in Control requiring Executive to be
based anywhere other than such principal place of employment

--------------------------------------------------------------------------------



(or permitted relocation thereof) except for required travel on the Company's
business to an extent substantially consistent with Executive's present business
travel obligations.

        7.3    Voluntary Resignation by Executive.    Executive may voluntarily
resign Executive's position with Company at any time on thirty (30) days'
advance written notice. In the event of Executive's resignation, Executive will
be entitled to receive only Executive's Base Salary and Accrued Benefits through
the thirty-day notice period and no other amount. All other Company obligations
to Executive pursuant to this Agreement will become automatically terminated and
completely extinguished. In addition, Executive will not be entitled to receive
the Severance Package described in subsection 7.2 above.

        7.4    Pay in Lieu of Notice Period.    Should Executive resign
Executive's employment upon thirty (30) days' advance written notice in
accordance with subsection 7.3 above, Company reserves the right to immediately
relieve Executive of all job duties, positions and responsibilities and provide
Executive with payment of Executive's then current Base Salary in lieu of any
portion of the notice period.

        7.5    Resignation of Board or Other Positions.    Should Executive's
employment terminate for any reason, Executive agrees to immediately resign all
other positions (including board membership) Executive may hold on behalf of
Company.

        7.6    Termination of Employment Upon Nonrenewal.    In the event
Company decides not to renew this Agreement for a subsequent one year term in
accordance with subsection 3.2 above, this Agreement will expire, Executive's
employment with Company will terminate and Executive will only be entitled to
Executive's Base Salary and Accrued Benefits through the last day of the current
term, together with any payments required under Section 3.2. All other Company
obligations to Executive pursuant to this Agreement will become automatically
terminated and completely extinguished. Executive will not be entitled to
receive the Severance Package described in subsection 7.2 above.

        7.7    Application of Section 409A.    

        (a)   Notwithstanding anything set forth in this Agreement to the
contrary, no amount payable pursuant to this Agreement which constitutes a
"deferral of compensation" within the meaning of the Treasury Regulations issued
pursuant to Section 409A of the Code (the "Section 409A Regulations") shall be
paid unless and until Executive has incurred a "separation from service" within
the meaning of the Section 409A Regulations. Furthermore, to the extent that
Executive is a "specified employee" within the meaning of the Section 409A
Regulations as of the date of Executive's separation from service, no amount
that constitutes a deferral of compensation which is payable on account of
Executive's separation from service shall be paid to Executive before the date
(the "Delayed Payment Date") which is first day of the seventh month after the
date of Executive's separation from service or, if earlier, the date of
Executive's death following such separation from service. All such amounts that
would, but for this Section, become payable prior to the Delayed Payment Date
will be accumulated and paid on the Delayed Payment Date.

        (b)   Company intends that income provided to Executive pursuant to this
Agreement will not be subject to taxation under Section 409A of the Code. The
provisions of this Agreement shall be interpreted and construed in favor of
satisfying any applicable requirements of Section 409A of the Code. However,
Company does not guarantee any particular tax effect for income provided to
Executive pursuant to this Agreement. In any event, except for Company's
responsibility to withhold applicable income and employment taxes from
compensation paid or provided to Executive, Company shall not be responsible for
the payment of any applicable taxes on compensation paid or provided to
Executive pursuant to this Agreement.

        (c)   Notwithstanding anything herein to the contrary, the reimbursement
of expenses or in-kind benefits provided pursuant to this Agreement shall be
subject to the following conditions: (1) the expenses eligible for reimbursement
or in-kind benefits in one taxable year shall not affect the expenses eligible
for reimbursement or in-kind benefits in any other taxable year; (2) the

--------------------------------------------------------------------------------



reimbursement of eligible expenses or in-kind benefits shall be made promptly,
subject to Company's applicable policies, but in no event later than the end of
the year after the year in which such expense was incurred; and (3) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

        (d)   For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments.

        8.    No Conflict of Interest.    During the term of Executive's
employment with Company, Executive must not engage in any work, paid or unpaid,
or other activities that create a conflict of interest which materially and
substantially disrupt the operations of Company. Such work and/or activities
shall include, but is not limited to, directly or indirectly competing with
Company in any way, or acting as an officer, director, employee, consultant,
stockholder, volunteer, lender, or agent of any business enterprise of the same
nature as, or which is in direct competition with, the business in which Company
is now engaged or in which Company becomes engaged during the term of
Executive's employment with Company, as may be determined by the Board of
Directors in its sole discretion. If the Board of Directors believes such a
conflict exists during the term of this Agreement, the Board of Directors may
ask Executive to choose to discontinue the other work and/or activities or
resign employment with Company.

        9.    Confidentiality and Proprietary Rights.    As a condition of
continuing employment, Executive agrees to read, sign and abide by Company's
Proprietary Information and Inventions Agreement, which is provided with this
Agreement and incorporated herein by reference.

        10.    Nonsolicitation of Company's Employees.    Executive agrees that
during the term of this Agreement and for a period of one (1) year after the
termination of this Agreement, Executive will not, either directly or
indirectly, separately or in association with others, interfere with, impair,
disrupt or damage Company's business by soliciting, encouraging or recruiting
any of Company's employees or causing others to solicit or encourage any of
Company's employees to discontinue their employment with Company.

        11.    Injunctive Relief.    Executive acknowledges that Executive's
breach of the covenants contained in sections 8-10 (collectively "Covenants")
would cause irreparable injury to Company and agrees that in the event of any
such breach, Company shall be entitled to seek temporary, preliminary and
permanent injunctive relief, without the necessity of proving actual damages or
posting any bond or other security.

        12.    General Provisions.    

        12.1    Successors and Assigns.    The rights and obligations of Company
under this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of Company. Executive shall not be entitled to assign any
of Executive's rights or obligations under this Agreement.

        12.2    Waiver.    Either party's failure to enforce any provision of
this Agreement shall not in any way be construed as a waiver of any such
provision, or prevent that party thereafter from enforcing each and every other
provision of this Agreement.

        12.3    Attorneys' Fees.    Each side will bear its own attorneys' fees
in any dispute unless a statutory section at issue, if any, authorizes the award
of attorneys' fees to the prevailing party.

        12.4    Severability.    In the event any provision of this Agreement is
found to be unenforceable by an arbitrator or court of competent jurisdiction,
such provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

--------------------------------------------------------------------------------



        12.5    Interpretation; Construction.    The headings set forth in this
Agreement are for convenience only and shall not be used in interpreting this
Agreement. This Agreement has been drafted by legal counsel representing
Company, but Executive has participated in the negotiation of its terms.
Furthermore, Executive acknowledges that Executive has had an opportunity to
review and revise the Agreement and have it reviewed by legal counsel, if
desired, and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.

        12.6    Governing Law.    This Agreement will be governed by and
construed in accordance with the laws of the United States and the State of
California.

        12.7    Arbitration.    Executive and the Company agree that any dispute
arising under or in connection with this Agreement, including any dispute
involving Executive's employment or the termination of that employment (whether
based on contract, tort or statutory duty or prohibition, including any
prohibition against discrimination or harassment), shall be submitted to binding
arbitration in accordance with California Code of Civil Procedure
§§ 1280 - 1294.2 before a single neutral arbitrator. Executive and the Company
understand that each is waiving its rights to a jury trial. The party demanding
arbitration shall submit a written claim to the other party setting out the
basis of the claim. Demands shall be presented in the same manner as notices
under this Agreement. Executive and the Company will attempt to reach agreement
on an arbitrator within ten (10) business days of delivery of the arbitration
demand. After this ten (10) business day period, either Executive or the Company
may request a list of seven professional arbitrators from the American
Arbitration Association or another mutually agreed service. Executive and the
Company will alternately strike names until only one person remains and that
person shall be designated as the arbitrator. The party demanding arbitration
shall make the first strike. The arbitration shall take place in or within five
miles of Calabasas, California, at a time and place determined by the
arbitrator. Each party shall be entitled to discovery of essential documents and
witnesses and to deposition discovery, as determined by the arbitrator, taking
into account the mutual desire to have a fast, cost-effective,
dispute-resolution mechanism. Executive and the Company will attempt to
cooperate in the discovery process before seeking the determination of the
arbitrator. Except as otherwise determined by the arbitrator, Executive and the
Company will each be limited to no more than three (3) depositions. The
arbitrator shall have the powers provided in California Code of Civil Procedure
§§ 1282.2 - 1284.2 and may provide all appropriate remedies at law or equity.
The arbitrator will have the authority to entertain a motion to dismiss and/or a
motion for summary judgment by either Executive or the Company and shall apply
the standards governing such motions under California law. The Arbitrator shall
render, within sixty (60) days of the completion of the arbitration, an award
and a written, reasoned opinion in support of that award. Judgment on the award
may be entered in any court having jurisdiction. The Company and Executive will
each pay one-half of (a) the arbitrator's expenses and fees and (b) all meeting
room charges. Unless otherwise ordered by the arbitrator pursuant to law or this
Agreement, each party shall pay its own attorney fees, witness fees and other
expenses incurred by the party for his or her own benefit.

        12.8    Notices.    Any notice required or permitted by this Agreement
shall be in writing and shall be delivered as follows with notice deemed given
as indicated: (a) by personal delivery when delivered personally; (b) by
overnight courier upon written verification of receipt; (c) by telecopy or
facsimile transmission upon acknowledgment of receipt of electronic
transmission; or (d) by certified or registered mail, return receipt requested,
upon verification of receipt. Notice shall be sent to the addresses set forth
below, or such other address as either party may specify in writing.

        12.9    Survival.    Sections 8 ("No Conflict of Interest"), 9
("Confidentiality and Proprietary Rights"), 10 ("Nonsolicitation"), 11
("Injunctive Relief"), 12 ("General Provisions") and 13 ("Entire Agreement") of
this Agreement shall survive Executive's employment by Company.

        13.    Entire Agreement.    This Agreement, including the Proprietary
Information and Inventions Agreement incorporated herein by reference,
constitutes the entire agreement between the parties

--------------------------------------------------------------------------------



relating to this subject matter and supersedes all prior or simultaneous
representations, discussions, negotiations, and agreements, whether written or
oral. This agreement may be amended or modified only with the written consent of
Executive and the Board of Directors of Company. No oral waiver, amendment or
modification will be effective under any circumstances whatsoever.

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

Dated:   3/8/12


--------------------------------------------------------------------------------

      /s/ JON KIRCHNER  

--------------------------------------------------------------------------------

Jon Kirchner
Chairman of the Board of Directors &
Chief Executive Officer
DTS, Inc.
 
 
 
 
 
 
 
 
  Dated:   3/1/12


--------------------------------------------------------------------------------

      By:   /s/ KRIS GRAVES  

--------------------------------------------------------------------------------

Kris Graves
535 Nobletree Court
Oak Park, CA 91377

--------------------------------------------------------------------------------






Exhibit A


        1.    General Release by Employee.    Employee unconditionally,
irrevocably and absolutely releases and discharges Company, and any parent and
subsidiary corporations, divisions and affiliated corporations, partnerships or
other affiliated entities of Company, past and present, as well as Company's
employees, officers, directors, agents, successors and assigns (collectively,
"Released Parties"), from all claims related in any way to the transactions or
occurrences between them to date, to the fullest extent permitted by law,
including, but not limited to, Employee's employment with Company, the
termination of Employee's employment, and all other losses, liabilities, claims,
charges, demands and causes of action, known or unknown, suspected or
unsuspected, arising directly or indirectly out of or in any way connected with
Employee's employment with Company. This release is intended to have the
broadest possible application and includes, but is not limited to, any tort,
contract, common law, constitutional or other statutory claims arising under
local state or federal law, including, but not limited to alleged violations of
the California Labor Code, the California Fair Employment and Housing Act, Title
VII of the Civil Rights Act of 1964, the Americans with Disabilities Act, and
the Age Discrimination in Employment Act of 1967, as amended, and all claims for
attorneys' fees, costs and expenses. Employee expressly waives Employee's right
to recovery of any type, including damages or reinstatement, in any
administrative or court action, whether state or federal, and whether brought by
Employee or on Employee's behalf, related in any way to the matters released
herein. However, this general release is not intended to bar any claims that, by
statute, may not be waived, such as claims for workers' compensation benefits,
unemployment insurance benefits, statutory indemnity, any challenge to the
validity of Employee's release of claims under the Age Discrimination in
Employment Act of 1967, as amended, as set forth in this Separation Agreement;
any claims for payment or benefits under the Separation Agreement; any claim or
cause of action for indemnification pursuant to any applicable indemnification
agreement, any D&O insurance policy applicable to Executive and/or Company's
certificates of incorporation, charter and by-laws or any claim for contribution
or any rights Executive may have to vested benefits under any health and welfare
plans or other employee benefit plans or programs sponsored by the Company.

Employee acknowledges that Employee may discover facts or law different from, or
in addition to, the facts or law that Employee knows or believes to be true with
respect to the claims released in this Separation Agreement and agrees,
nonetheless, that this Separation Agreement and the release contained in it
shall be and remain effective in all respects notwithstanding such different or
additional facts or the discovery of them.

Employee declares and represents that Employee intends this Separation Agreement
to be complete and not subject to any claim of mistake, and that the release
herein expresses a full and complete release and Employee intends the release
herein to be final and complete. Employee executes this release with the full
knowledge that this release covers all possible claims against the Released
Parties, to the fullest extent permitted by law.

        2.    California Civil Code Section 1542 Waiver.    Employee expressly
acknowledges and agrees that all rights under Section 1542 of the California
Civil Code are expressly waived. That section provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

        3.    Representation Concerning Filing of Legal Actions.    Employee
represents that, as of the date of this Separation Agreement, Employee has not
filed any lawsuits, charges, complaints, petitions, claims or other accusatory
pleadings against Company or any of the other Released Parties in any court or
with any governmental agency.

        4.    Nondisparagement.    Employee agrees that Employee will not make
any voluntary statements, written or oral, or cause or encourage others to make
any such statements that defame, disparage or in any way criticize the personal
and/or business reputations, practices or conduct of Company or any of

--------------------------------------------------------------------------------



the other Released Parties. Company agrees that Company, will direct its
officers and directors not to make any voluntary statements, written or oral, or
cause or encourage others to make any such statements that defame, disparage or
in any way criticize the personal and/or business reputation, practices or
conduct of Executive.

        5.    Confidentiality and Return of Company Property.    Employee
understands and agrees that as a condition of receiving the Severance Package,
all Company property must be returned to Company on or before the Separation
Date. By signing this Separation Agreement, Employee represents and warrants
that Employee has returned to Company on or before the Separation Date, all
Company property, data and information belonging to Company and agrees that
Employee will not use or disclose to others any confidential or proprietary
information of Company or the Released Parties. In addition, Employee agrees to
keep the terms of this Separation Agreement confidential between Employee and
Company, except that Employee may tell Employee's immediate family and attorney
or accountant, if any, as needed, but in no event should Employee discuss this
Separation Agreement or its terms with any current or prospective employee of
Company.

        6.    Continuing Obligations.    Employee further agrees to comply with
the continuing obligations regarding confidentiality set forth in the surviving
provisions of Company's Proprietary Information and Inventions Agreement
previously signed by Employee.

        7.    No Admissions.    By entering into this Separation Agreement, the
Released Parties make no admission that they have engaged, or are now engaging,
in any unlawful conduct. The parties understand and acknowledge that this
Separation Agreement is not an admission of liability and shall not be used or
construed as such in any legal or administrative proceeding.

        8.    Older Workers' Benefit Protection Act.    This Separation
Agreement is intended to satisfy the requirements of the Older Workers' Benefit
Protection Act, 29 U.S.C. sec. 626(f). Employee is advised to consult with an
attorney before executing this Separation Agreement.

        8.1    Acknowledgments/Time to Consider.    Employee acknowledges and
agrees that (a) Employee has read and understands the terms of this Separation
Agreement; (b) Employee has been advised in writing to consult with an attorney
before executing this Separation Agreement; (c) Employee has obtained and
considered such legal counsel as Employee deems necessary; (d) Employee has been
given twenty-one (21) days to consider whether or not to enter into this
Separation Agreement (although Employee may elect not to use the full 21-day
period at Employee's option); and (e) by signing this Separation Agreement,
Employee acknowledges that Employee does so freely, knowingly, and voluntarily.

        8.2    Revocation/Effective Date.    This Separation Agreement shall not
become effective or enforceable until the eighth day after Employee signs this
Separation Agreement. In other words, Employee may revoke Employee's acceptance
of this Separation Agreement within seven (7) days after the date Employee signs
it. Employee's revocation must be in writing and received by DTS, Inc. on or
before the seventh day in order to be effective. If Employee does not revoke
acceptance within the seven (7) day period, Employee's acceptance of this
Separation Agreement shall become binding and enforceable on the eighth day
("Effective Date"). The Severance Package will become due and payable after the
Effective Date, provided Employee does not revoke.

        8.3    Preserved Rights of Employee.    This Separation Agreement does
not waive or release any rights or claims that Employee may have under the Age
Discrimination in Employment Act that arise after the execution of this
Separation Agreement. In addition, this Agreement does not prohibit Employee
from challenging the validity of this Separation Agreement's waiver and release
of claims under the Age Discrimination in Employment Act of 1967, as amended.

        9.    Severability.    In the event any provision of this Separation
Agreement shall be found unenforceable, the unenforceable provision shall be
deemed deleted and the validity and enforceability of the remaining provisions
shall not be affected thereby.

--------------------------------------------------------------------------------



        10.    Full Defense.    This Separation Agreement may be pled as a full
and complete defense to, and may be used as a basis for an injunction against,
any action, suit or other proceeding that may be prosecuted, instituted or
attempted by Employee in breach hereof.

        11.    Applicable Law.    The validity, interpretation and performance
of this Separation Agreement shall be construed and interpreted according to the
laws of the United States of America and the State of California.

        12.    Entire Agreement; Modification.    This Separation Agreement,
including the surviving provisions of Company's Proprietary Information and
Invention Agreement previously executed by Employee, is intended to be the
entire agreement between the parties and supersedes and cancels any and all
other and prior agreements, written or oral, between the parties regarding this
subject matter. This Separation Agreement may be amended only by a written
instrument executed by all parties hereto.

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.2



EXECUTIVE EMPLOYMENT AGREEMENT
Exhibit A
